DETAILED ACTION
Corrected Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a CORRECTED Allowability Notice addressing: corrections made by the Examiner to ¶3 that addresses the information disclosure statement (IDS); acceptance of Terminal Disclaimer; and adding an examiners amendment to change the dependence of Claim 18 (now renumbered as Claim(s) 13).  The Examiner appreciates the courtesies extended by applicant throughout prosecution of this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 7/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,661,309 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments (Remarks Pg. 6 of 7) with respect to the amendments to Claim(s) 1, 7, 11-12 and 18 and canceled Claim(s) 2-3 and 15-17; have been fully considered.

Applicant’s arguments (Remarks Pg. 6 of 7) with respect to the rejection of the Claim(s) 1-20 on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-12 of U.S. Patent No. 10,661,309 B2 (Chaggares et al; hereinafter referred to as Chaggares’309) and their specifications; in view of Hall (US 2014/0276247 A1) in view of Hansen (WO 2009/088307 A1); have been fully considered and are persuasive based on the amended Claim; therefore, the rejection has been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In Claim 18 (now renumbered Claim 13), Line(s) 1, “claim 15” has been changed to: --claim 11 --.
Authorization for this examiner’s amendment was given in a telephone interview with Joshua Friedman on Monday, July 11th, 2022.



Allowable Subject Matter
Independent Claim(s) 1 and 11 (now renumbered as Claim(s) 1 and 9); and Dependent Claim(s) 4-10, 12-14, and 18-20 (now renumbered as Claim(s) 2-8, 10-12, and 13-15), are allowed.  The following is the examiner’s statement of reasons for allowance: 

Regarding Independent Claim 1, the amended claimed limitations “the dampening layer has attenuation properties that increase non-linearly with increasing frequency, and the dampening layer exhibits acoustic attenuation of about 2-4 dB/cm at about 2 MHz, and the dampening layer exhibits acoustic attenuation of at least 10dB/mm at about 30 MHz” in combinations in the claims, are neither anticipated nor found obvious over the art of record.  

Regarding Independent Claim 11 (now renumbered as Claim(s) 9), the amended claimed limitations “wherein the dual frequency ultrasound transducer further comprises a dampening layer disposed between a front face of the LF ultrasound transducer and a rear face of the HF ultrasound transducer for reducing inter-stack multipath reflections, the dampening layer has attenuation properties that increase non-linearly with increasing frequency, and the dampening layer exhibits acoustic attenuation of about 2-4 dB/cm at about 2 MHz, and the dampening layer exhibits acoustic attenuation of at least 10 dB/mm at about 30 MHz” in combinations in the claims, are neither anticipated nor found obvious over the art of record.  

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                                        /DANIEL L MURPHY/Primary Examiner, Art Unit 3645